FILED
                            NOT FOR PUBLICATION                              AUG 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEWIS D. PETERSON,                               No. 10-56959

              Plaintiff - Appellant,             D.C. No. 2:10-cv-00306-R-AJW

  v.
                                                 MEMORANDUM *
UNION PACIFIC RAILROAD
COMPANY; JASON ZATT,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted July 12, 2012
                               Pasadena, California

Before: GILMAN **, TALLMAN, and N.R. SMITH, Circuit Judges.

       Plaintiff-appellant Lewis Peterson (“Peterson”) appeals the district court’s

grant of summary judgment in favor of defendants-appellees Union Pacific




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ronald Lee Gilman, Senior United States
Circuit Judge for the Sixth Circuit, sitting by designation.
Railroad Company (“Union Pacific”) and Jason Zatt (“Zatt”), a Union Pacific

Police Officer. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Peterson alleges that Zatt used excessive force while lawfully arresting him

for trespassing. Allegations of excessive force are examined under the Fourth

Amendment’s prohibition on unreasonable seizures, as explained in Graham v.

Connor, 490 U.S. 386, 394 (1989). Importantly, Peterson has failed to provide

medical records supporting his alleged injuries. See Arpin v. Santa Clara Valley

Transp. Agency, 261 F.3d 912, 922 (9th Cir. 2001) (“Arpin’s claim of injury is

equally unsupported as she does not provide any medical records to support her

claim that she suffered injury as a result of being handcuffed.”). Without

documentation of injury, his excessive-force claim fails. See id. (denying claim

because plaintiff-appellant “failed to meet her burden of proof of providing

specific facts to show that the force used was unreasonable or that she sustained

actual injuries”).

       Peterson also claims that he suffered a violation of his procedural due

process rights when he was incarcerated for two or three hours after his arrest.

Peterson reads California Penal Code § 853.6 as creating a mandatory cite-and-

release framework for misdemeanors. Section 853.6 does no such thing. In

particular, § 853.6(g) allows an officer to “book the arrested person at the scene or


                                          2
at the arresting agency prior to release.” By booking Peterson, who had no

identification on his person, Zatt acted in accordance with § 853.6, not in

contravention of it.

      AFFIRMED.




                                          3